RENDERED: NOVEMBER 6, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

              Commonwealth of Kentucky
                        Court of Appeals

                             NO. 2019-CA-1518-MR

BRYAN W. DAVIS                                                    APPELLANT


                 APPEAL FROM WARREN CIRCUIT COURT
v.              HONORABLE DAVID A. LANPHEAR, JUDGE
                         ACTION NO. 06-J-00521



LORA L. BRADY, THROUGH THE
COMMONWEALTH OF KENTUCKY, CABINET FOR
HEALTH AND FAMILY SERVICES, ON BEHALF
OF THE MINOR CHILD                                                  APPELLEE


                               OPINION
                       REVERSING AND REMANDING

                                 ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND MCNEILL, JUDGES.

MAZE, JUDGE: Appellant, Bryan W. Davis, pro se, appeals the Warren Circuit

Court’s order denying his motion to modify his child support obligation, which he

argues should be reduced due to his incarceration. For the following reasons, we

agree and, therefore, reverse and remand.
                                      BACKGROUND

               Davis is the father of a minor child, born in 2004. In 2006, he was

ordered to pay child support. In 2009, Davis was incarcerated on criminal charges

and the court reduced his child support obligation to the statutory minimum of

$60.00 per month. At that time, the court held that Davis’s child support

obligation would continue to accrue during his incarceration at the statutory

minimum and, when released from prison, would resume at $150.00 per month.

               In 2014, after Davis was conditionally released from prison, the

Cabinet moved to modify Davis’s child support obligation to $220.00 per month

plus $37.50 per month in arrearage payments. Davis agreed to this modification,

and the trial court entered an order to that effect.

               Five years later, in June 2019, Davis filed a self-help motion to reduce

his child support obligation because he was to be incarcerated for the next three

years and would be unable to pay the current amount. On July 2, 2019, the trial

court held a hearing on Davis’s motion.1 Both Davis and Lora Brady, the mother

of the minor child, were present pro se. While Davis argued that his child support

obligation should be reduced during his incarceration, Brady argued that their child


1
  The video record from the July 2, 2019 hearing was not made part of the record on appeal, so
the Court did not have the opportunity to review that record, if it exists. However, neither side
disputes the trial court’s factual findings, so we accept them as undisputed. “It is incumbent
upon Appellant to present the Court with a complete record for review. When the record is
incomplete, this Court must assume that the omitted record supports the trial court.” Chestnut v.
Commonwealth, 250 S.W.3d 288, 303 (Ky. 2008) (citations omitted).

                                               -2-
was doing without because of the circumstances that Davis brought on himself

resulting in his incarceration.

              After the hearing, in a September 17, 2019 order, the trial court denied

Davis’s motion to modify and made the following findings:

              Mr. Davis is an inmate in the Warren County Regional
              Jail, where he was booked on May 13, 2019. In 2009,
              Mr. Davis pled guilty to a felony sexual offense that
              required registration, and in 2017,[2] he was released on a
              five-year sex offender conditional discharge. Mr. Davis
              testified his conviction resulted from relations he had
              with an underage female. As a condition of release, Mr.
              Davis was not supposed to have contact with this female.
              Nevertheless, while on release, he pursued a relationship
              with the girl with whom he got in trouble in the first
              place. In other words, Mr. Davis had contact with the
              victim in his underlying felony case, who now, is not
              underage, and she may be pregnant with his child.

                     Mr. Davis was on conditional discharge
              approximately two (2) years when he violated its terms
              by having contact with the victim; therefore, he has three
              years to serve for this violation. Mr. Davis advised he
              cannot obtain work release while in jail.

In its holding, the trial court recognized that Kentucky’s legislature recently

amended Kentucky Revised Statutes (KRS) 403.212(2)(d) to put an incarcerated

parent in the same shoes as a parent who is “physically or mentally incapacitated”

or “caring for a very young child[.]” Thus, the court acknowledged that it could



2
 Davis was released in 2014, but violated his parole in 2016 and was then released again in
2017.

                                              -3-
not impute a “potential income” to Davis as an incarcerated parent. Nevertheless,

the trial court denied Davis’s motion to modify by finding that one of the criteria in

KRS 403.211 applied, which made application of the child support guidelines

“unjust or inappropriate.” Specifically, the trial court held that “the circumstances

in this case fit under subsection (g)” of KRS 403.211(3) and ordered that Davis’s

child support obligation should not change. This appeal followed.

                              STANDARD OF REVIEW

               The trial court enjoys broad discretion in modifying a parent’s child

support obligation. Bell v. Bell, 423 S.W.3d 219, 222 (Ky. 2014). Accordingly,

we review the trial court’s decision for an abuse of discretion. Id. “An abuse of

discretion will only be found when a trial court’s decision is arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Id. (citation

omitted). And, statutory interpretation is a question of law for the Court to review

de novo. Id.

                                      ANALYSIS

               As stated, Davis contends that the trial court abused its discretion in

refusing to modify his child support obligation due to his incarceration.

Specifically, Davis argues that he meets the statutory requirements to modify his

child support and he is being discriminated against because of the nature of his

crime. He alleges that he has always worked and paid his child support and, while


                                           -4-
he would like to be providing for his child right now, he cannot. So, he claims the

court should have reduced his child support obligation during his incarceration.

Davis further argues that the court granted his motion to modify child support to

$60.00 per month in 2009 and, thus, his 2019 motion should have been similarly

granted. Finally, he argues the trial court erred in applying KRS 403.211(3)(g) to

deny his motion because his situation is not of an “extraordinary nature” to “make

application of the guidelines inappropriate.”

             Given the recent amendment of KRS 403.212(2)(d) to provide an

exception for incarcerated parents, resolution of this case requires analysis of the

legislative intent behind KRS 403.212, as well as pre-existing Kentucky caselaw

with respect to the effect of incarceration on a parent’s child support obligation.

We begin with Kentucky’s child support statutes.

             The General Assembly established the child support guidelines and

calculation tables by enacting KRS 403.212. In relevant part, KRS 403.212 states:

             (2) For the purposes of the child support guidelines:

             (a) “Income” means actual gross income of the parent if
             employed to full capacity or potential income if
             unemployed or underemployed.

             ....

             (d) If a parent is voluntarily unemployed or
             underemployed, child support shall be calculated based
             on a determination of potential income, except that a
             determination of potential income shall not be made for a

                                         -5-
             parent who is incarcerated, physically or mentally
             incapacitated, or is caring for a very young child. . . .

             (e) “Imputed child support obligation” means the amount
             of child support the parent would be required to pay from
             application of the child support guidelines.

As stated, this statute was amended, effective on June 27, 2019, to add the word

“incarcerated” in subsection (2)(d). Based on this addition, an incarcerated parent

cannot have a “potential income” imputed to them because they cannot be

considered “voluntarily unemployed or underemployed.”

             Based on the child support statute in KRS 403.212, Davis has no

“income” because he is not “employed to full capacity” under subsection (2)(a).

And, Davis has no “potential income” because he cannot be considered

“voluntarily unemployed or underemployed” under subsection (2)(d). Thus,

Davis’s child support obligation should be imputed to him under subsection (2)(e)

based on an income of zero dollars while incarcerated at the Warren Regional

County Jail. According to the child support guidelines and tables, an income of

zero dollars equates to a child support obligation of $60.00 per month.

             However, the trial court refused to modify Davis’s obligation and kept

it at its current level by finding that application of the child support guidelines

would be “unjust or inappropriate” because one of the criteria in KRS 403.211

applied. We now examine that statute and the criteria contained therein.

             In relevant part, KRS 403.211(2) states:

                                          -6-
             . . . in any proceeding to modify a support order, the child
             support guidelines in KRS 403.212 shall serve as a
             rebuttable presumption for the establishment or
             modification of the amount of child support. Courts may
             deviate from the guidelines where their application would
             be unjust or inappropriate. Any deviation shall be
             accompanied by a written finding or specific finding on
             the record by the court, specifying the reason for the
             deviation.

Accordingly, the child support guidelines apply unless the court determines it

would be “unjust or inappropriate” to apply them. If the court decides not to apply

the guidelines, it must provide a written or specific finding for doing so and base

its decision on one of seven criteria under KRS 403.211(3):

             (3) A written finding or specific finding on the record
             that the application of the guidelines would be unjust or
             inappropriate in a particular case shall be sufficient to
             rebut the presumption and allow for an appropriate
             adjustment of the guideline award if based upon one (1)
             or more of the following criteria:

             (a) A child’s extraordinary medical or dental needs;

             (b) A child’s extraordinary educational, job training, or
             special needs;

             (c) Either parent’s own extraordinary needs, such as
             medical expenses;

             (d) The independent financial resources, if any, of the
             child or children;

             (e) Combined monthly adjusted parental gross income in
             excess of the Kentucky child support guidelines;




                                         -7-
             (f) The parents of the child, having demonstrated
             knowledge of the amount of child support established by
             the Kentucky child support guidelines, have agreed to
             child support different from the guideline amount. . . . ;
             and

             (g) Any similar factor of an extraordinary nature
             specifically identified by the court which would make
             application of the guidelines inappropriate.

In this case, the trial court refused to modify Davis’s obligation and apply the

guidelines to give him a statutory minimum obligation of $60.00 per month by

finding criteria (g) applied. Criteria (g) appears to be a catch-all provision

allowing the court to identify a factor of an “extraordinary” nature and then deviate

from the guidelines at its discretion. See KRS 403.211(4) (stating that

“extraordinary” “shall be determined by the court in its discretion”). Based on the

recent addition of the word “incarcerated” to KRS 403.212(2)(d), we must

determine whether this change affects the trial court’s discretion to deviate from

the child support guidelines when dealing with an incarcerated parent, like Davis.

             When this Court engages in statutory interpretation, our main goal is

“to give effect to the intent of the General Assembly.” Bell, 423 S.W.3d at 223

(quoting Shawnee Telecom Resources, Inc. v. Brown, 354 S.W.3d 542, 551 (Ky.

2011)). The clearest indicator of that intent is the “language the General Assembly

chose, either as defined by the General Assembly or as generally understood in the

context of the matter under consideration.” Id. (citation omitted). And “[w]here


                                          -8-
the words used in a statute are clear and unambiguous and express the legislative

intent, there is no room for construction and the statute must be accepted as

written.” Id. (quoting Griffin v. City of Bowling Green, 458 S.W.2d 456, 457 (Ky.

1970)).

               Here, adding the word “incarcerated” to KRS 403.212(2)(d) is clear

and unambiguous. The General Assembly chose to place an incarcerated parent in

the same position as a parent who is “physically or mentally incapacitated” or

“caring for a very young child” and not impute a potential income to those parents.

Because the language is clear and unambiguous, we examine the intent of the

General Assembly in adding the word “incarcerated” to KRS 403.212(2)(d).

Although Kentucky’s legislative history does not explain its intent, the federal

legislative history for the child support guidelines is informative.3

               On December 20, 2016, President Barack Obama issued an Executive

Order to modify the guidelines for setting child support orders under the Child

Support Enforcement Program. See Flexibility, Efficiency, and Modernization in

Child Support Enforcement Programs, 81 Fed. Reg. 93,492, 93,497 (Dec. 20,

2016). Under this Executive Order, which was eventually codified in the federal




3
  Federal law outlines certain child support standards for the states to follow through the Child
Support Enforcement program, which is a federal-state program (Title IV-D of the Social
Security Act, P.L. 93-647), to help strengthen families by securing support for children from
their noncustodial parent on a consistent and continuing basis.

                                                -9-
regulations at 42 C.F.R. § 433 & 45 C.F.R. §§ 301-09, states are prohibited from

treating incarcerated parents as voluntarily unemployed when establishing or

modifying child support orders. 45 C.F.R. § 302.56(c)(3). The reasoning behind

this Executive Order was explained in a 2019 law review article:

            The ultimate goal of President Obama’s executive order
            is to “increase regular child support payments to
            families” by eliminating the daunting, unrealistic
            arrearages that loom over these parents. Large child
            support arrearages result in lower employment and less
            support paid. By providing incarcerated parents the
            ability to maintain manageable child support arrears, the
            executive order encourages continued payment of child
            support upon release from incarceration. Not only does
            the order seek to encourage payment, but it is also
            expected to reduce prison populations and decrease the
            likelihood that noncustodial parents will go to jail for
            failure to make payments.

            Substantial accumulation of child support arrears
            discourages noncustodial parents from being present in
            their children’s lives. The presence of both parents is
            “emotionally, psychologically, and socially beneficial” to
            children. Since it is generally fathers who are the
            noncustodial parents of their children, it stands to reason
            that fathers are generally the ones most susceptible to
            falling into massive child support debt and becoming
            unavailable to their children. Children with present
            fathers experience better educational outcomes, more
            emotional security, better social connections, and more
            independence. The executive order can help
            noncustodial fathers who have been released from
            incarceration attain these outcomes for children by
            removing the financial incentive for these fathers to
            disappear in fear that they will be arrested for
            nonpayment.


                                       -10-
Cory Holifield Bennett, Executive Order 13563 Creates Access to Affordable Child

Support Orders for Incarcerated Parents, 5 TEX. A&M J. PROP. L. 201, 221-22

(2019) (citations omitted). In sum, the revised child support guidelines prohibit

states from treating incarceration as voluntary to encourage payment of child

support upon release and help the noncustodial parent stay present in their

children’s lives instead of disappearing in fear that they will be arrested for

nonpayment or seeking underground, under-the-radar employment upon release.

             In Kentucky, before the 2019 amendment to KRS 403.212(2)(d), our

courts treated incarcerated parents as “voluntarily unemployed,” which is exactly

what the Executive Order now prohibits. For instance, in Commonwealth ex rel.

Marshall v. Marshall, 15 S.W.3d 396 (Ky. App. 2000), a father requested that his

child support be abated or modified during his incarceration. The Court discussed

the divergence of opinions among jurisdictions regarding whether a parent’s

incarceration is a sufficient basis to modify child support. While recognizing the

economic reality that an incarcerated parent is unable to secure employment, the

Court noted that, if support is abated or diminished, the child will suffer from not

only the parent’s physical separation, but a reduced standard of living. Id. at 399-

400. Relying on Redmon v. Redmon, 823 S.W.2d 463 (Ky. App. 1992),




                                         -11-
superseded by statute,4 the Court held that incarceration alone is not a basis on

which to modify a parent’s child support obligation.

              Criminal conduct of any nature cannot excuse the
              obligation to pay support. We see no reason to offer
              criminals a reprieve from their child support obligations
              when we would not do the same for an obligor who
              voluntarily walks away from his job. Unlike the obligor
              who is unemployed or faced with a reduction in pay
              through no fault of his own, the incarcerated person has
              control over his actions and should be held to the
              consequences. . . . A person who has a support
              obligation should not profit from his criminal conduct,
              particularly at his children’s expense. We recognize that
              an individual in father’s situation—assuming that he is
              genuinely indigent and unable to pay—cannot be found
              in contempt for not paying support while incarcerated.
              However, this is not a contempt proceeding; it is simply a
              modification proceeding. Father should not be able to
              escape his financial obligation to his children simply
              because his misdeeds have placed him behind bars. The
              meter should continue to run.

Redmon, 823 S.W.2d at 466 (quoting Willis v. Willis, 820 P.2d 858 (Or. Ct. App.

1991), reversed in Willis v. Willis, 840 P.2d 697 (Or. 1992)).

              Then, in the unpublished decision of Herrell v. Commonwealth ex rel.

Gray, No. 2008-CA-001052-ME, 2009 WL 961134 (Ky. App. Apr. 10, 2009), this

Court examined whether a parent’s incarceration was a basis for modifying child

support after the legislature amended KRS 403.212(2)(d) in 1994 to eliminate the


4
 In 1994, the legislature amended KRS 403.212(2)(d) to eliminate the requirement that a parent
act in bad faith or, in other words, intend to avoid their support obligation through their
unemployment, to be considered voluntarily unemployed.

                                             -12-
bad-faith requirement.5 After discussing Marshall, supra, the Court held that

“incarcerated parents are not among those excluded from [KRS 403.212(2)(d)’s]

scope[.]” Id. at *2. So, the Court once again held that incarceration alone is not

sufficient to support a motion for modification of child support.

                 Now, under the 2019 amendment of KRS 403.212(2)(d), incarcerated

parents are among those specifically excluded from the statute’s scope. Thus,

incarcerated parents are in the same position as a parent who is “physically or

mentally incapacitated” or “caring for a very young child[.]” KRS 403.212(2)(d).

As such, the trial court is not authorized to determine an incarcerated parent’s

potential income. See, e.g., Jarboe v. Reynolds, 541 S.W.3d 515, 516 (Ky. App.

2018) (holding a trial court is not authorized to determine a physically

incapacitated parent’s potential income pursuant to KRS 403.212(2)(d)). The

question then becomes, given the recent amendment, can the trial court use its

discretion and refuse to modify a parent’s child support obligation based on the

parent’s incarceration alone?

                 We conclude that the answer is no. While a trial court may still

exercise its discretion and refuse to modify an incarcerated parent’s child support

obligation, pursuant to KRS 403.211, the court must make a specific finding for

doing so and that finding must fit one of the criteria outlined in KRS


5
    See footnote 4.

                                           -13-
403.211(3)(a)-(g). Criminal conduct is not one of the criteria outlined in KRS

403.211(3).

              Because the trial court found that “the circumstances in this case fit

under subsection (g),” but offered no specific finding for why or how the

circumstances of this case were “extraordinary” other than setting forth the nature

of Davis’s crime, we reverse. The criteria under KRS 403.211(3) envision a child

with extraordinary medical needs, a child with extraordinary educational needs, or

some other financial circumstance making application of the guidelines “unjust or

inappropriate.” None of those circumstances is present in this case and the trial

court may not make this case fit within those criteria by simply stating that the

catch-all provision of subsection (g) applies. Without setting forth a specific

finding not based on Davis’s criminal conduct, we conclude that the trial court

abused its discretion in refusing to modify Davis’s child support obligation.

              On remand, the trial court must make specific findings to explain why

application of the guidelines is “unjust or inappropriate” based on the criteria of

KRS 403.211(3)(a)-(g). For instance, maybe the incarcerated parent has assets that

will cover the current child support obligation during his incarceration, which

would make application of the guidelines “unjust or inappropriate.” Or, if the

parent can earn income during his incarceration through a work release program

that will cover the current child support obligation, then the court may refuse to


                                         -14-
modify. Without a specific finding not based on a parent’s criminal conduct and

incarceration alone, however, the guidelines presumptively apply and the trial

court must modify the child support obligation accordingly. To be clear, a parent’s

child support obligation is not suspended entirely while the parent is incarcerated.

The obligation will continue during incarceration. Furthermore, the trial court may

prospectively order that the child support obligation resume at the previous rate

once the parent is released from prison.

                                    CONCLUSION

             For the foregoing reasons, we reverse the trial court’s order denying

Davis’s motion to modify and remand for further specific findings. If the trial

court cannot set forth specific findings that application of the child support

guidelines would be unjust or inappropriate based on one or more of the criteria in

KRS 403.211(3)(a)-(g), then the guidelines presumptively apply and Davis’s child

support obligation must be set at $60.00 per month for an imputed income of zero

dollars during his incarceration.

             ALL CONCUR.



 BRIEF FOR APPELLANT:                        NO BRIEF FOR APPELLEE

 Bryan W. Davis, pro se
 Bowling Green, Kentucky




                                           -15-